In an action by plaintiffs to compel defendant to remove a wire fence surrounding a beach area at Lake Baldwin, Putnam County, on the ground that it interferes with plaintiffs’ right of access to the lake, the court found that plaintiffs were never restrained from using defendant’s beach area, that defendant has never interfered with plaintiffs’ access to the lake through gates in the fence leading to the beach area, and that the maintenance of the gates, unlocked, does not unreasonably interfere with plaintiffs’ right of access to the lake or the beach areas. Plaintiffs appeal from so much of a judgment which dismisses their complaint after trial. Judgment, insofar as appealed from, unanimously affirmed, with costs. (Peabody v. Chandler, 42 App. Div. 384; Blydenburgh v. Ely, 161 App. Div. 91, affd. 220 N. Y. 641.) Present — Nolan, P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ.